In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                            No. 07-20-00003-CV

                   IN THE INTEREST OF A.C., K.C., D.K., AND M.K., CHILDREN

                                On Appeal from the 140th District Court
                                         Lubbock County, Texas
                   Trial Court No. 2010-552,767, Honorable Jim Bob Darnell, Presiding


                                              April 7, 2020

                                  MEMORANDUM OPINION
                           Before QUINN, C.J., and PIRTLE and PARKER, JJ.

       The trial court terminated F.C.’s parental rights to her four children, A.C., K.C.,

D.K., and M.K., and she appealed from that judgment. Appointed counsel for F.C. filed a

motion to withdraw, together with an Anders1 brief in support thereof. In the latter, counsel

certified that she diligently searched the record and concluded that the appeal was without

merit. Appellate counsel also filed a copy of a letter sent to F.C. informing her of her right

to file a pro se response. F.C. was also provided a copy of the appellate record, according

to counsel. By letter dated March 10, 2020, this Court notified F.C. of her right to file her

own brief or response by March 30, 2020, if she wished to do so. To date, no response

has been received.



       1   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     1
      In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal concerning the three grounds upon which the trial

court relied to terminate the mother’s parental rights. Those three grounds involved §

161.001(b)(1)(D), (E), and (O) of the Texas Family Code.            Counsel’s discussion

encompassed the sufficiency of the evidence to support 1) all three statutory grounds

upon which termination was based and 2) the finding that termination was in the children’s

best interest. Per our obligation specified in In re D.D., 279 S.W.3d 849, 850 (Tex. App.—

Dallas 2009, pet. denied) (citing Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App.

2005)), we too reviewed the appellate record in search of arguable issues for

appeal. None were found.

      Per In re N.G., 577 S.W.3d 230 (Tex. 2019) (per curiam), we also conducted an

independent review of the evidence underlying the trial court’s findings that termination

was warranted under § 161.001(b)(1)(D) and (E) of the Texas Family Code. See In re

L.G., No. 19-0488, 2020 Tex. LEXIS 185 (Tex. Mar. 13, 2020) (per curiam) (court of

appeals erred “by not detailing its analysis [on (D) and (E)] as required by [In re N.G.].”

That evidence illustrated 1) F.C. abused controlled substances (methamphetamine)

during all of her past and present dealings with the Department, 2) all four children were

removed due to being left alone and ranged in ages from eight years old to one year old,

3) little food was found in the house and what food there was the eight year old was

preparing it for the other children, 4) F.C. continued to test positive for methamphetamine

(when she did submit to a drug test) and failed to work her service plan as ordered by the

court to regain possession of her children, 5) F.C. failed or refused to submit to court

ordered drug testing, 6) F.C. lived from motel to motel and refused to give her current



                                            2
address to her caseworker, and 7) the children were not enrolled in school for over a year

and when they did attend school they were dirty and usually late.                       Combined, this

evidence is both legally and factually sufficient to support a finding warranting termination

under (D) and (E). See In re V.A., No. 07-17-00413-CV, 2018 Tex. App. LEXIS 1521, at

*10 (Tex. App.—Amarillo Feb. 27, 2018, no pet.) (mem. op.) (stating that a parent’s

continued use of drugs demonstrates an inability to provide for the child’s emotional and

physical needs and a stable environment); In re S.H., No. 07-15-00177-CV, 2015 Tex.

App. LEXIS 9731 at *8 (Tex. App.—Amarillo Sept. 16, 2015, no pet.) (mem. op.) (stating

that “[f]rom the evidence presented, the trial court reasonably could have reached a firm

conviction W.W. had pursued a course of conduct, through her chronic drug use, that

endangered S.H.’s physical and emotional well-being” which warranted termination

under § 161.001(b)(1)(E)); accord In re A.W., No. 07-19-00104-CV, 2019 Tex. App.

LEXIS 5203, at *2—3 (Tex. App.—Amarillo June 21, 2019, no pet.) (mem. op.).

        We concur with counsel’s representation that the appeal is meritless due to the

absence of arguable error. Accordingly, the judgment is affirmed.2



                                                                          Brian Quinn
                                                                          Chief Justice




       2 We call counsel’s attention to the continuing duty of representation through the exhaustion of

proceedings, which may include the filing of a petition for review. Counsel has filed a motion to withdraw,
on which we will take no action. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam).



                                                    3